Citation Nr: 1203446	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1941 to February 1947, including service in the Asian-Pacific Theater of Operation during World War II.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, continued the Veteran's previous 30 percent disability rating for his service-connected PTSD.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as impairment of short-term memory, impaired judgment, impaired sleep, deficiencies in family relations, impaired thinking and disturbances of mood and motivation. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in June 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional letter was sent to the Veteran in December 2008.

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records and has provided him with a VA examination.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  While the Veteran's most recent VA examination was performed in July 2008, the Board finds that remand for a new VA examination is not warranted in this case as the Veteran's representative contended in a December 2011 brief that a more current examination is not necessary.  Moreover, the Board notes that the evidence of record, including the July 2008 VA examination report, adequately describes the current level of disability of the Veteran's PTSD, and more recent treatment records are consistent with the findings made in July 2008.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to the issues identified, there is no prejudice to the Veteran in adjudicating these issues on appeal.

II.  Increased Rating

The Veteran was originally granted service connection for PTSD in a November 2004 rating decision and was assigned a 30 percent disability rating effective June 3, 2003.  In April 2008, the Veteran filed a claim wherein he contended that his service-connected PTSD had increased in severity and warranted a higher disability rating.

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's PTSD has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130 (2011).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b) (2011).

      B.  Analysis

The Veteran is currently assigned a 30 percent disability rating for PTSD.  After a thorough review of the evidence of record, including VA treatment record and a VA examination report, the Board has determined that the Veteran has met the criteria for a 50 percent disability rating.  

In carefully considering the evidence of record, the Board first turns to the Veteran's July 2008 VA PTSD examination report.  In the report, the examiner noted that the Veteran was being treated with anti-depressant medications and individual psychotherapy.  The Veteran's wife reported that although the medications had improved his conditions, he would still awake with nightmares and that he was steal dealing with irritability.  The examiner noted that the Veteran did not have a history of suicide attempts, violence or assaultiveness.  

Upon examination of the Veteran, the examiner observed that he was casually dressed, that his psychomotor activity was lethargic, and that his speech was clear and coherent.  His attitude was cooperative, friendly and relaxed, and his affect was appropriate.  He reported that his mood was fair.  The examiner noted that he was easily distracted and that he had a short attention span.  The Veteran was oriented as to person time and place and his thought process and thought content were both unremarkable.  His impulse control was good.  The examiner noted that he did not have delusions or hallucinations.  He did not have inappropriate, obsessive, or ritualistic behavior.  He reported not having panic attacks and he reported not having homicidal or suicidal thoughts, or episodes of violence.  The examiner did note that the Veteran suffered from sleep impairment and that he woke up from dreams on a weekly basis.  The examiner also noted that while the Veteran's remote and immediate memory were normal, his recent memory was mildly impaired.  

Specifically regarding PTSD symptoms, the examiner noted that the Veteran had recurrent, intrusive, and distressing recollections, including images, thoughts, and perceptions, of his traumatic experiences.  He had recurrent, distressing dreams and acted or felt as if the traumatic events were recurring.  The Veteran experienced psychological distress and physiological reactivity upon exposure to internal or external cues that symbolized or resembled an aspect of his trauma.  Additionally, the Veteran made efforts to avoid thoughts, feelings, or conversations associated with his trauma, and efforts to avoid activities, places, or people that would arouse recollections of the trauma.  He exhibited markedly diminished interest or participation in significant activities.  The examiner also noted that the Veteran exhibited persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  He experienced mood irritability and depression, which were improved with medication.  His mood symptoms affected his family relationships, and he was verbally aggressive at times with wife and family.  Poor sleep increased his tiredness and inactivity.  The examiner noted that the Veteran's symptoms were of moderate frequency and had a mild to moderate impact on functioning.  The examiner noted that since the Veteran's previous VA PTSD examination in December 2003, his problems involving sleep were more severe and he was experiencing more difficulties with family relationships and a decline in his hobbies.  

In all, the examiner noted that the Veteran experienced occupational and social impairment in the areas of thinking, family relations, and mood.  His thinking was affected by his war memories which saddened him, and he presented with feelings that people do not understand him.  He also reported being easily bothered by small things.  His family relations were affected because of his irritability with his family and with his wife, and his mood was affected at times by his anxiousness and irritability.  The examiner assigned a Global Assessment of Functioning (GAF) scale score of 57.

A review of the claims file reveals that the Veteran has received consistent VA mental health treatment for his service-connected PTSD over the last several years.  In May 2007, the Veteran was seen at the mental health outpatient clinic for a scheduled visit for management of his PTSD symptoms.  During the visit, the Veteran reported that he continued to feel well and that he was not feeling depressed.  His motivation was good and he reported being interested in multiple activities.  He reported that he had not experienced crying spells or suicidal ideation.  He reported feeling calm and relaxed most of the time.  He reported that he had not been having flashbacks and he reported that his intrusive thoughts were infrequent.  He reported that he was not feeling restless or irritable.  He reported getting restful, uninterrupted sleep and that he was not having nightmares.  The VA psychiatrist noted that he was alert, oriented in time, place and person, and that he was logical and coherent.  He was not noted to have any delusions, hallucinations, or looseness of associations.  His affect was appropriate and his mood was neutral.  He did not have any suicidal or homicidal ideations.  His memory, however, was noted as impaired and he was noted as only having fair insight and judgment.  The VA psychiatrist made similar notations and findings at a subsequent visit in September 2007.  

At an April 2008 visit to the mental health outpatient clinic, the Veteran reported to the same VA psychiatrist that he was not doing well.  He reported having minimal anxiety and that he experienced anxiety when watching old war movies.  The psychiatrist noted that his sleep was restless and interrupted and that he had occasional nightmares.  The psychiatrist noted that he was tolerating his medications well and that he remained active with his church.  

At a November 2008 visit, the VA psychiatrist again noted that the Veteran reported not doing well.  She noted that he had a moderate level of anxiety and that he felt tense and apprehensive some of the time.  She again noted that his sleep was restless and interrupted.  She noted that in addition to his prescriptions for Celexa and Trazodone, she would add a small dose of Buspar.  

At a January 2009 visit, the Veteran reported that his levels of anxiety had increased.  He reported feeling tense and apprehensive most of the time.  He reported that he had frequent intrusive thoughts and flashbacks.  He additionally reported feeling more depressed and having only fair motivation.  He reported having an increase in tremors and nervousness.  Again, the psychiatrist noted that his sleep was restless and interrupted and that he had occasional nightmares.  

At a February 2009 visit, the Veteran reported that he was doing better.  His wife reported that his hand tremors were less notable.  The psychiatrist noted that his anxiety was elevated and that he continued to feel tense and apprehensive most of the time.  He continued to have frequent intrusive thoughts and flashbacks and ongoing problems with his sleep and nightmares.  He did, however, report feeling less depressed.  

At his last visit of record, in May 2009, the Veteran reported that he was doing well.  The psychiatrist noted, however, that his anxiety was still elevated, and that he still felt tense and apprehensive some of the time.  He continued having frequent intrusive thoughts and flashbacks.  He reported that he was not having any feelings of depression, but that he continued to have the same problems with his sleep and nightmares.  

In a July 2008 statement, the Veteran's wife reported that he continued to have nightmares.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  In this case, the Veteran was assigned a GAF score of 57 during his April 2009 VA examination, a GAF score of 55 at his May 2007 and September 2007 visits to the mental health outpatient clinic.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

The Board finds that the evidence of record more nearly approximates a finding of occupational and social impairment with reduced reliability and productivity due to symptoms such as impairment of short-term memory, impaired judgment, and disturbances of motivation and mood, consistent with a 50 percent disability rating.  The Veteran has exhibited multiple PTSD symptoms contemplated by these rating criteria such as anxiety, depressed mood, impaired memory, disturbances of mood, and impaired judgment.  Most notably, the July 2008 VA examiner indicated that the Veteran had occupational and social impairment with deficiencies in thinking, family relations, and mood.  Additionally, he has been assigned GAF scored ranging from 55 to 57 by a VA examiner and a VA psychiatrist, indicative of moderate impairment. 

Although a 50 percent rating is warranted, the Board has determined that the Veteran does not meet the criteria for the next higher 70 percent rating as his PTSD symptomatology does not reveal occupational and social impairment with deficiencies in most areas, as would be required for a 70 percent rating.  While the Veteran has been noted to have continual problems with depression, he has not been shown to have symptoms such as near-continuous panic or depression that affects his ability to function independently, appropriately, and effectively.  Similarly, though he has been noted to have frequent irritability, he has not been shown to have periods of violence together with unprovoked irritability.  Finally, while he does show some impairment in his ability to maintain effective family relationships, he has not been shown to have an inability to establish other relationships.  In all, the June 2008 VA examiner concluded that the Veteran's symptoms were of moderate frequency and had a mild to moderate impact on functioning.  Thus, a rating in excess of 50 percent for PTSD is not warranted.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to an increased rating of 50 percent for his service-connected PTSD.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2011).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD (i.e., depressed mood, recurring nightmares with sleep deprivation, impaired short-term memory, impaired judgment, irritability, intrusive thoughts, deficiencies in family relations, etc.) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 50 percent rating assigned under Diagnostic Code 9411 contemplates symptoms such as impairment of memory, impaired judgment, and disturbances of motivation and mood.  The Board finds that these rating criteria reasonably describe the Veteran's disability, and for these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to a 50 percent disability rating, but not higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


